State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519908
________________________________

In the Matter of PARIS PERKINS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Clark, JJ.

                               __________


     Paris Perkins, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Chemung County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      A search of petitioner's cell disclosed a correction
officer's "baseball style cap" that was hidden inside of a box of
rice. As a result, petitioner was charged in a misbehavior
report with possession of escape items, possession of contraband,
property damage or loss and possession of employee property.
Following a tier III disciplinary hearing, petitioner was found
guilty as charged. The determination was affirmed upon
administrative appeal with a modified penalty, and this CPLR
article 78 proceeding ensued.
                              -2-                  519908

      We confirm. The detailed misbehavior report, coupled with
the testimony of its author who conducted the cell search,
provide substantial evidence supporting the determination of
guilt (see Matter of Nieves v Annucci, 123 AD3d 1368, 1368
[2014]; Matter of Matthews v Fischer, 109 AD3d 1038, 1038
[2013]). Petitioner's denial of the charges presented a
credibility issue for the Hearing Officer to resolve (see Matter
of Starling v New York State Dept. of Corr. & Community
Supervision, 123 AD3d 1195, 1196 [2014]; Matter of Grant v Rock,
122 AD3d 1225, 1226 [2014]). Significantly, a reasonable
inference of possession arose by virtue of the fact that the item
was found in an area within petitioner's control (see Matter of
Nieves v Annucci, 123 AD3d at 1368-1369; Matter of Aguirre v
Fischer, 111 AD3d 1219, 1220 [2013]).

     Peters, P.J., McCarthy, Egan Jr. and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court